Title: Musco Livingston to the American Commissioners, 8 April 1778
From: Livingston, Musco
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Paris the 8. April 1778
My business here, was to offer My Services to My Country, in the line of My profession (the Sea) and as I cannot be Employd here, am desirous to get to America as Soon as possible, where I have the promise of Some of the principal Members of Congress, that I should be provided for in that line. And as I have been inform’d, that Capt. Johnston, and Capt. Nicholson, of the American Navy, and Capt. All late of the Mercht. Servise, are going out Immediately, will be particularly obligd to you, if you would get leave for Me, to have a passage by the Same Opportunity; and if it is Necessary, that the destination of the Ship, or the place of her departure Should be kept Secret, I give you My Honour it Shall be particularly Observed by Me and will do my Self the Honour to Wait on you tomorow Morning for your Answer. I am Gentlemen, Your Most Obedient Humble Servant
M Livingston
